 HIGH STANDARD. INC.High Standard, Inc. and International Union, UnitedAutomobile, Aerospace, Agricultural ImplementWorkers of America, Petitioner. Case I-RC-16421September 26, 1980DECISION AND CERTIFICATION OFRESULTS OF ELECTIONBY CHAIRMAN FANNING AND) MEMBERSJENKINS ANI) PENEI IOPursuant to authority granted it by the NationalLabor Relations Board under Section 3(b) of theNational Labor Relations Act, as amended, a three-member panel has considered determinative chal-lenges in an election held August 28, 1979,1 andthe Acting Regional Director's report issued onNovember 2, 1979, recommending disposition ofsame. The Board has reviewed the record in lightof the exceptions and brief, and hereby adopts theRegional Director's findings2and recommenda-tions.The Acting Regional Director recommendedthat the Petitioner's objections be dismissed in theirentirety on grounds that they were not served onthe Employer in compliance with Section 102.69(a)of the Board's Rules and Regulations, Series 8, asamended, which requires, inter alia, that immediateservice of copies of the objections be served on allother parties to the election, and that a statementof service "shall be made." He further recommend-ed that the Board issue a Certification of Results ofthe Election. Alternatively, should the Board notadopt this recommendation the Acting RegionalDirector recommended that the Petitioner's Objec-tion 4 should be overruled and that a hearingshould be directed on its Objection 1.3For the rea-sons set forth below we adopt his recommendationsthat the objections should be dismissed for failureof proper service.On August 30, 1979, the Petitioner mailed its ob-jections to the Regional Office where they werereceived on September 4, 1979. No statement ofservice or notation that a copy had been sent to theEmployer was included with the objections. Also,on September 4, the Petitioner filed an unfair laborpractice charge in Case -CA-16540, alleging vio-l The election was conducted pursuant to a Stipulation for Certifica-tion Upon Consent Election. The tally was 45 for and 47 against, the Pe-titioner: there were 4 challenged ballots, a sufficient number to affect theresults.2 In the absence of exceptions we adopt, proforma, the Acting Region-al Director's recommendation that the challenges to the ballots of Nicho-las Frosolone, Ralph Grillo. and Vincent Sinopoli be sustained and thatno disposition be made of the challenge to the ballot cast by Karen Hart-ley since it is no longer determinative.I The Petitioner withdrew Objections 2. 3, 5, 6. 7, 8, and 9 with theapproval of the Acting Regional Director.252 NLRB No. 64lations of Section 8(a)(l), (3), and (5) of the Act, byconduct identical to that alleged in its objections.On September 4, a copy of the charge in Case 1-CA-16540 was mailed to the Employer by the Re-gional Office. On September II, the Employer no-tified the Regional Office that it had not received acopy of the Petitioner's objections. The Boardagent then informed the Employer's attorney thatthe alleged objectionable conduct was identical tothe allegations in the unfair labor practice case, andon the same day advised the Petitioner's repre-sentative that the Employer claimed it had notbeen served with the objections and that lack ofservice could constitute grounds for dismissal ofthe objections. By letter dated September 11, theEmployer filed a motion to dismiss the objectionson the ground that it had not been served a copyof the Petitioner's objections. The Petitioner wasserved a copy of this motion by the Employer.By affidavit dated September 18, the Petitioner'sbusiness agent, Robert Madore, stated that onAugust 30, 1979, immediately after sending the Re-gional Office a certified mail copy of the objec-tions, he mailed copies of the object ons to the Em-ployer's president by depositing those copies in themailbox located outside a post office building. Alsoon September 18, in a conversation with two repre-sentatives of the Petitioner, a Board agent reiterat-ed the Board's requirements of service under Sec-tion 102.69. By letter dated October 3, 1979, theEmployer renewed its motion for dismissal ongrounds that it still had not been served a copy ofthe Petitioner's objections. On October 25, 1979,the Regional Office received the Employer'smemorandum of law in support of the motion todismiss the objections, dated October 22, in whichit stated that, as of the latter date, it still had notbeen served. A statement of service on the Peti-tioner appears on that document.At no time after being advised that the Employ-er had yet to be served a copy of the objections,did the Petitioner attempt to do so. Nor did the Pe-titioner offer any explanation for its failure to makeanother effort at such service or why it did not re-spond to the Employer's motions or mail the objec-tions by certified or registered mail, as the ActingRegional Director found it had done with othercorrespondence that it had sent the Employer.Based on the above facts, the Acting RegionalDirector concluded that the Petitioner failed toshow that it had made "an honest attempt to sub-stantially comply with the requirements of theRules, or, alternatively, to show a valid and com-pelling reason why compliance was not possiblewithin the time required by the Rules." AlfredNickles Bakery, Inc., 209 NLRB 1058 (1974). In403 DECISIONS OF NATIONAL L.ABOR RELATIONS BOARDreaching that conclusion, the Acting Regional Di-rector noted that the Petitioner's claim that itserved its objections by ordinary mail was unsup-ported by any evidence other than Business Age, tMadore's affidavit, that the Petitioner could notclaim unfamiliarity with the Board's procedures forfiling objections as it had filed objections with theRegional Office on numerous past occasions, andthat, despite having been informed of the Employ-er's claim that it had not received a copy of the ob-jections and of the requirement that service bemade, the Petitioner made no further attempt to ef-fectuate service. Consequently, he recommendedthat the objections be dismissed.In excepting to the Acting Regional Director'sabove recommendation, the Petitioner contendsthat the Employer's claim of not receiving a copyof the objections by certified mail should not justi-fy dismissal of its objections, since its attempt toserve the objections by regular mail, as verified byMadore's affidavit, constituted "a good faith, dili-gent effort to comply with the [B]oard's rules andregulations regarding services [sic] of objec-tions."-especially as the Employer allegedly wasnot prejudiced because the Board agent advised thelatter's attorney that the objections were identicalto the unfair labor practice allegations made inCase 1-CA-16540. We disagree.In Auto Chevrolet, Inc.,4we reaffirmed the prin-ciples enumerated in Alfred Nickles Bakery, supra,here relied upon by the Acting Regional Director,that in order to support a variance or deviationfrom the clear requirements of our rules the object-ing party must show "an honest attempt to substan-tially comply" with the rules on service of objec-tions. In determining in that case that no such at-tempt was made, we specifically concluded that itwas irrelevant whether the party on whom serviceshould have been timely made was prejudiced bythe failure to comply with our service require-ments. Thus, that the Employer's counsel in thiscase was informed that the objections paralleledthe charges in a related unfair labor practice case isof no consequence in determining whether the Pe-titioner's unsuccessful attempt to effectuate serviceon the Employer by regular mail constituted sub-stantial compliance with our rules for service.5Section 102.112 of the Board's Rules and Regula-tions governs the manner in which service of ob-jections, among other papers, is to be made. Thatsection provides that "[s]ervice of papers by aparty on other parties shall be made by registered4 249 NLRB 529 (1980).s For purposes of this proceeding, we have accepted Madore's aver-ments that he mailed a copy of the objections by regular mail. We havealso accepted the Employer's claim that the objections were not receivedby it or counselmail, or by certified mail, or in any other mannerprovided for the service of papers in a civil actionby the law of the State in which the hearing ispending." It also provides that "service on all par-ties shall be made in the same manner as that uti-lized in filing the paper with the Board," and that"[w]hen service is made ...by certified mail, thereturn post office receipt shall be proof of service."In addition, it provides that "[failure to complywith the requirements of service on other partiesshall be a basis for either (a) a rejection of the doc-ument or (b) withholding or reconsidering anyruling on the subject matter raised by the docu-ment until after service has been made...."It is clear that the Petitioner's attempted serviceby regular mail did not comply with the provisionsof Section 102.112 of our rules since such servicewould be acceptable only if provided for by Con-necticut procedure, the State in which the partiesare situated, and our review of the statutes of thatState reveal no provision for service in such amanner. It is therefore apparent that the Petition-er's use of regular mail to serve its objectionsamounts, at the very least, to a variance or devi-ation from the service requirements of Section102.112 and therefore of Section 102.69(a). Thus,unless there are compelling reasons for the Peti-tioner's failure to comply with the service require-ments of our rules or special circumstances whichwould warrant our concluding that the Petitionerhad made "an honest attempt" to achieve compli-ance with those requirements, the Petitioner's ob-jections must be rejected as improperly filed andserved. No such reasons or circumstances appear toexist.The Petitioner has not proffered any explanationfor its deviation from the requirements of our rulesfor service. It has offered no reason for its failureto use, as required, the same means of service-cer-tified mail-on the Employer that it used in filingits obejections with the Board (and, apparently,other documents it had sent to the Employer) eventhough the separate mailings, one to the Board andthe other to the Employer, were done on the samevisit to the post office. It also has failed to explainwhy no statement of service was included with theobjections. Finally, the Petitioner does not claimignorance of the service requirements at the time itresorted to regular mail to serve the objections onthe Employer.6Consequently, the Petitioner notI The parenthetical note in its exceptions that the Petitioner was notrepresented by an attorney does not show that it was unaware of theservice requirements. In any event, the Petitioner cannot now proclaimany such ignorance in light of its being advised on at least two occasionsby Board agents of the service requirements, as well as its being put onnotice thereof by the Employer's motions and supporting memorandum.404 HIGH STANDARD, INC.only has failed to comply with the requirements ofour rules for effecting service of its objections, butit also has failed to furnish any good, let alonecompelling, reason for its not doing so. In thesecircumstances, we find virtually no support for thePetitioner's contention that its use of the regularmails to attempt service constituted a "good-faith,diligent effort to comply with the [B]oard's rulesand regulations regarding services [sic] of objec-tions... "77 Chairman Fanning also concludes that, in spite of the Petitioner'sfailure to follow the service requirements of Secs 102 112 and 102 h9(a)or provide an explanation for not following those procedures, theremight still have been a basis for finding that the Petitioner had made "anhonest attempt to substantially comply" with Sec 102 69(a) of theBoard's rules as interpreted in Auto Chevrolet, Inc., and Alfred N'ikkh,Bakery, Inc., had the Petitioner. once notified that its attempted methodof service had been unsuccessful, taken immediate steps to effectuateproper service on the Employer. Thus, on September II and again onSeptember 18 the Petitioner was advised by the Regional Office that theEmployer claimed it had not been served with the objections and thatlack of service could constitute grounds for dismissal of its objections. Italso was advised of the service requirements. Yet, despite being so ad-vised and notwithstanding receipt as well of the Employer's two motionsto dismiss the objections on this very ground, the Petitioner did nothingto effect service of its objections on the Employer between September I Iand the issuance of the Acting Regional Director's report on November2 In the Chairman's iew, by failing to make prompt and proper serviceon the Employer of its objections once apprised that its first and onlyAccordingly, as the record establishes that thePetitioner did not comply with the service require-ments of the Board's rules, did not offer any com-pelling reasons for its failure to do so, and did notshow an honest attempt to substantially complywith those rules, we adopt the Acting Regional Di-rector's recommendation that the Petitioner's ob-jections be dismissed. We shall therefore certify theresults of the election.CERTIFICATION OF RESULTS OFELECTIONIt is hereby certified that a majority of the validballots have not been cast for International Union,United Automobile, Aerospace, Agricultural Im-plement Workers of America and that said labororganization is not the exclusive representative ofall the employees, in the unit herein involved,within the meaning of Section 9(a) of the NationalLabor Relations Act, as amended.attempt-and one not in compliance with the prescribed methods forservice-was unsuccessful, the Petitioner removed any possibilit) forfinding merit to its argument that its use of regular mail to serse the oh-jections constituted a "good faith, diligent effort" and therefore an"honest attempt to substantially comply" with the Board's rules C IlhNiest/ Company, 240) NI. RB 1310 (1979)405